Wade, O. J.
1. “In a prosecution under section 114 of the Penal Code of 1895 as amended by the act of 1907 (Acts of 1907, p. 57) [Pena] Code of 1910, § 116], the offense of abandoning one’s child and leaving it in a dependent condition is consummated and, in the legal sense, committed in the county where the state of the child’s dependency upon others begins on account of the withdrawal by the father of his presence and aid in the way of support.” Cleveland v. State, 7 Ga. App. 622 (67 S. E. 696).
(a) The facts in this case bring it distinctly under this ruling, and also under the ruling in Ware v. State, 7 Ga. App. 797 (68 S. E. 443). The evidence authorized the conviction of the defendant of the offense of abandoning his child and leaving it in a dependent condition.
2. There is no substantial merit in any of the special assignments of error, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

Accusation of abandonment of child; from city court of Carroll-ton — Judge Beall. May 11, 1916.
Boylcin & Robinson, for plaintiff in error.
O. E. Roop, solicitor, contra.